DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022, 12/22/2021, 12/09/2021 and 09/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-219172, JP2017-219171, JP2018-100800 and JP2018-100801, filed on 11/14/2017 (2) and 05/25/2018 (2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Szczeszynski et al [US 2009/0302776 A1] in view of Reed et al [US 2017/0302170 A1].

In regards to claim 1. Ito discloses a current driver circuit (Fig. 1, 10) structured to drive a plurality of semiconductor light sources (Fig. 1, 52 to 86), the current driver circuit (Fig. 1, 10) comprising: 
a plurality of current sources (Fig. 1, 68 and 70 and Fig. 2, 100) each structured to allow an on/off state (Paragraph [0030 & 0094 & 0101 & 0107])  thereof to be controlled independently according to a PWM signal (Fig. 1, Ext PWM 78), and to each be coupled to a corresponding semiconductor light source in series (Fig. 1, 52 to 86); 
an interface circuit (Fig. 1, 64a-c) structured to receive, from an external processor (Fig. 1, Ext PWM 78) at a first time interval T1 (Fig. 5a, 400), a plurality of control data that indicates an on/off duty cycle (Abstract & Paragraph [0030 & 0094 & 0101 & 0107]) for the plurality of current sources (Fig. 1, 68 and 70 and Fig. 2, 100); and 
a dimming pulse generator (Fig. 2, 129 & Paragraph [0065-66]) structured to generate a plurality of PWM signals for the plurality of current sources (Fig. 1, 68 and 70 and Fig. 2, 100), 
Szczeszynski does not specify and to gradually change, at a second time interval T2 that is shorter than the first time interval T1, a duty cycle of each of the plurality of PWM signals from a value indicated by the corresponding control data before updating to a value indicated by the corresponding control data after updating, wherein, with T1/ T2 = a, and with the difference in the value between the control data after updating and the control data before updating as AX, the dimming pulse generator changes the duty cycle at the second time interval T2 in a stepwise manner in steps of AY = AX/a.
Reed discloses  to gradually change (Paragraph [0003 & 0017-18 & 0035 & 0049] and Fig. 1-5), at a second time interval T2 that is shorter than the first time interval T1 (Fig. 5 & Paragraph [0049]), a duty cycle of each of the plurality (Paragraph [0001-0003 & 0006 & 0020]) of PWM signals (Abstract) from a value indicated by the corresponding control data before updating (Fig. 4A, A) to a value indicated by the corresponding control data after updating (Fig. 4C, B), 
wherein, with T1/ T2 = a (Paragraph [0036-37 & 0039-40]), and with the difference in the value between the control data after updating (Fig. 4C, B) and the control data before updating as AX (Fig. 4A, A), the dimming pulse generator (Fig. 1, 110) changes the duty cycle at the second time interval T2 in a stepwise manner in steps of AY = AX/a (Paragraph [0049] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szczeszynski with PWM; a dimming pulse generator; and to gradually change, at a second time interval T2 that is shorter than the first time interval T1, a duty cycle of each of the plurality of PWM signals from a value indicated by the corresponding control data before updating to a value indicated by the corresponding control data after updating, wherein, with T1/ T2 = a, and with the difference in the value between the control data after updating and the control data before updating as AX, the dimming pulse generator changes the duty cycle at the second time interval T2 in a stepwise manner in steps of AY = AX/a for purpose of reduces the limitations of discrete digital PWM step sizes to the point that the system approaches the fine resolution that can be achieved by a linear analog PWM control system as disclosed by Reed (Paragraph [0021]).
In regards to claim 2. Szczeszynski in view of Reed discloses the current driver circuit according to claim 1, structured to be capable of immediately changing (Reed: Paragraph [0003 & 0017-18 & 0035 & 0049] and Fig. 1-5), according to settings (Szczeszynski: Paragraph [0050]), the duty cycle of each of the plurality of PWM signals (Szczeszynski Abstract & Paragraph [0030 & 0094 & 0101 & 0107]) from a value indicated by the corresponding control data (Reed: Paragraph [0081-83]) before updating to a value (Reed: Fig. 4A, A) indicated by the corresponding control data after updating (Reed: Fig. 4C, B).

In regards to claim 3. Szczeszynski in view of Reed discloses the current driver circuit according to claim 2, wherein each of the plurality of current sources (Szczeszynski Fig. 1, 68 and 70 and Fig. 2, 100)  comprises: a series transistor (Szczeszynski Fig. 1, 70a-c) and a sensing resistor (Szczeszynski Fig. 2, 118) arranged in series with a corresponding semiconductor light source (Szczeszynski Fig. 2 122); an error amplifier (Szczeszynski Fig. 2, 130) structured to adjust a voltage of a control electrode of the series transistor (Szczeszynski Fig. 2, 116)  based on a voltage drop that occurs across the sensing resistor(Szczeszynsk Fig. 1, 70a-c); and a PWM switch (Szczeszynsk Fig. 2, 144) arranged between a gate (Szczeszynsk Fig. 2, 116) and a source of the series transistor (Szczeszynsk Fig. 2, 116).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844